Hon. A. E. Hickerson     Opinion No. V-93
County Auditor
Montgomery County        Re:   National forest receipts,
Comoe, Texas                   prorating of under Article
                               2351b-4, V. C. S.
Dear Sir:
          We refer to your letter of recent date acknow-
ledged by this office on March 4, 1947, wherein you
stated that the County Treasurer of Montgomery County
has received $6,607.95 from the State Treasurer as the
county's part of National forest receipts, and the Com-
missioners Court wishes to distribute this sum in ac-
cordance with Artiole 2351b-4, V. C. 9. You wish to be
advised as to what interpretation should be placed on
the word "area" as used and found in the second para-
graph of said statute.
          Article 2351b-4, Vernon's Civil Statutes, pro-
 '.
vlaes, in part, as follows:
         "That, whereas Congress has heretofore
     passed a law which provides that thereafter
     twenty-five per centum (25%) of all moneys
     received during any fiscal year from each
     national forest shall be paid at the end
     thereof by the Secretary of the Treasury to
     the State . . . in which said forest is sit-
     uated to be expended as the State . . . Leg-
     islature may prescribe for the benefit of
     the public schools and the public roads of
     the county or counties in which the national
     forest is situated, and whereas the Legisla-
     ture of the State of Texas has not prescribed
     any method for prorating said funds, now,
     therefore, be it enacted that the Commissioners
     Courts of the counties in Texas in which such
     national forests are situated are hereby auth-
     orized to prorate all such funds received and
     to be received from the Federal Government for
     timber and all other income derived from such
     land as follows:
    “4
*        '"Hon. A. E. Hickerson, Page 2,           v-93



                        *Fifty per cent (56) of such money re-
                   ceived shall be allocated to the school dist-
                   riota in proportion to the area in said dist-
                   riots, and fifty per cent (50$) of same to the
                   county for the benefit of the public roads in
                   said oountg. Provided  the Commissioners Court
                   may transfer the fifty per cent (50s)received
                   by said Court to the sohool distrIots.*
                    Section 500, United States Code Annotated
          Title 16, Chapter 2, provides that national forest ;e-
          celpta payable thereunder to a State and received there-
          by may be expended as the State Legislature may prescribe
          for the benefit of public schools and public roads of the
          county or counties in which such national forest is sit-
          uated.

                    It is the opinion of this Department that that
          portion of the national forest receipts received by the
          county by virtue of the provisions of Title 16, Chapters
          2, Seotion 500, U.ELC,A.,   and Article 2351b-4, V. C,.S.j _
          for,publio school pnrpoaea should be prorated and trans-
          ferred by the Commissioners Court to all the school dis-
          tricts within the county In proportion to the area in
          said school districts; further, that the term uareaB1as
          used in Article 235113-4,means area of the school dis-
          triots .located In the county,  and does not mean area of
          national rarest lands.


                        National forest receipts received by a
                   county under Title 16, Chapter 2, Section 500,
                   U.S.C.A., and Article 2351b-4, V. C. S., for
                   publio aohool purposes should be prorated and
                   transferred by the Commissioners' .Court to all
                   school districts within the oounty in propor-
                   tion to the area in said school distriots.
                   RAresw aa used in Artiole 2351b-4, V. C. S.,
                   means area of the school distriots in the coun-
                   ty.
                                             Very truly yours,
                                          ATTGRREY GERRRAL OF TEXAS
                                          Ry   ~           z.w




          ATTORNEY GENRRAL                         Chester R. Ollison
          0RG:djm:mrj:jrb                                   Assistant